Title: To George Washington from Benjamin Lincoln, 18 April 1789
From: Lincoln, Benjamin
To: Washington, George

 

My dear General
Boston April 18th 1789

I had the pleasure a few days since of receiving your Excellencys very kind favor of the 11 Ulto—My letter to which you refer was of such a nature that I did not expect an answer for I was confident that there had been a great number of applications and that the line of conduct which your Excellency adopted was the one which you would pursue—I expected no more than to be on the roll of those who would take a part in the administration of the general government if asked. I wish it success; and with all the partiality I have for my self, I do not nourish a desire of an appointment, which shall not be embraced by that equitable rule which you have so wisely chalked out for your self Sir that in all your nominations you would “act with a sole reference to justice and the public good[.]” Your Excellencys assurances of friendship and of a disposition to serve me merit my most cordial thanks and I should have met you at New York and personally have presented them and my best regards did there not at this moment circumstances exist which involve the matter in peculear delicacy. New York is now filled with a croud of applicants my taking this opportunity therefore to wait upon your Excellency would be considered as increasing the number and it might excite observations unpleasing if not unkind[.] Should there be a moment when I can go on with propriety I shall gladly embrace it.
I am a little anxious lest failing in the first instance to change the nature of the constitution some will endeavour to establish an influence in the several States which shall controul, eventually, the general government and make it subservient to their views—To effect this purpose they will not leave any measures untried. They begin already to suggest that the different States must be consulted and that Congress must not adopt measures which are unpopular with them. That the supream executive of each State must be consulted and have the naming of all officers to be appointed by Congress to act in the States respectively. A measure of this kind would effectually destroy the influence of the President and the general government which would have but little check upon officers so appointed their great concern would be to maintain their influence in that body in which their

appointment oreginated. Congress has great points to carry they must progress slowly and with the utmost caution but I hope and trust that they will consider the absolute importance of Progressing for the moment they make one retrogade motion for the sake of a compromise with any State they will be laying the ax at the root of the constitution by which it will soon be hewen down should that be the case things will fall back into a state tenfold more perplexing than ever may Heaven avert the sad event. With sentiments of the highest esteem I have the honour of being My dear General Your Excellencys most humble servant

B. Lincoln


P.S. I know that the public concerns must engross every moment of your Excellences time I must therefore deny my self the pleasure of writing unless you will dispence as it relates to me, with your exact rule of answering all letters I know you cannot have time to do it.
I have been requested to mention to your Excellency Majr Sewall Colo. Ward has given his character so fully and I believe justly that I have taken this Liberty to inclose his letter to me which will fully explain the Majors wishes.

